943 So. 2d 273 (2006)
ALL REFINISH SERVICES, LLC, Donal Gainza, Eddar Gainza, Hector Josue Navarro, Jose A. Morales, Jose Javier Morales, and Rafael Tovar, Appellants,
v.
SONSHINE COUNTERTOP AND TUB REPAIR, LLC, Appellee.
No. 3D06-1728.
District Court of Appeal of Florida, Third District.
November 22, 2006.
Dorta Ortega and Omar Ortega; Lilliana Real, Coral Gables, for appellants.
Paul K. Silverberg and Kraig S. Weiss, for appellee.
Before COPE, C.J., and FLETCHER and SUAREZ, JJ.
PER CURIAM.
We affirm the order denying the appellants' motion to dissolve a temporary injunction entered in order to enforce a covenant not to compete. We conclude that the trial court's ruling is supported by the terms of the contract and the record made at the evidentiary hearing.
We do not reach the appellants' claim that the five-year period is unduly lengthy for the covenant not to compete. The appellee states, and the record supports, that this claim was not squarely presented or adjudicated at the hearing below. Accordingly our affirmance of the order now under review is without prejudice to the appellants to present their challenge to the *274 length of the noncompetition agreement in further proceedings in the trial court.
Affirmed.